              Case 2:12-cv-01282-JLR Document 662 Filed 02/26/21 Page 1 of 2




 1                                                           THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     UNITED STATES OF AMERICA,                        )
 9                                                    )   Case No. 2:12-cv-01282-JLR
                                   Plaintiff,         )
10                                                    )   [PROPOSED] ORDER GRANTING CITY
                    v.                                )   OF SEATTLE’S UNOPPOSED MOTION
11                                                    )   FOR COURT APPROVAL OF
     CITY OF SEATTLE,                                 )   REVISIONS TO SPD’S POLICIES
12                                                    )
                                   Defendant.         )
13                                                    )

14          This matter came before the Court on the City of Seattle’s Unopposed Motion for Court

15   Approval of Revisions to Seattle Police Department (“SPD”)’s Crowd Management Policy and Use

16   of Force Policies.

17          The Court GRANTS the motion and orders as follows:

18          (1) The Court approves SPD’s proposed revisions to its Crowd Management Policy and

19              Use of Force Policies attached to the City’s Motion as Exhibits D-K; and

20          (2) SPD may distribute the revised policies to its officers and civilian employees and

21              incorporate the revisions into the Seattle Police Manual (http://www.seattle.gov/police-

22              manual).

23
                                                                                       Peter S. Holmes
      [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S                                      Seattle City Attorney
      UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED                                   701 Fifth Avenue, Suite 2050
                                                                                       Seattle, WA 98104
      SPD POLICIES - 1                                                                 (206) 684-8200
      (12-CV-01282-JLR)
              Case 2:12-cv-01282-JLR Document 662 Filed 02/26/21 Page 2 of 2




 1   DATED this 26th day of February 2021.

 2



                                             A
 3

 4
                                             Hon. James L. Robart
 5                                           United States District Court Judge
 6
     Presented by:
 7
     PETER S. HOLMES
 8   Seattle City Attorney
 9   s/ Kerala T. Cowart
     Kerala T. Cowart, WSBA #53649
10   Assistant City Attorney
     Seattle City Attorney’s Office
11   701 Fifth Avenue, Suite 2050
     Phone: (206) 733-9001
12   Fax: (206) 684-8284
     Email: kerala.cowart@seattle.gov
13

14

15

16

17

18

19

20

21

22

23
                                                                              Peter S. Holmes
      [PROPOSED] ORDER GRANTING CITY OF SEATTLE’S                             Seattle City Attorney
      UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED                          701 Fifth Avenue, Suite 2050
                                                                              Seattle, WA 98104
      SPD POLICIES - 2                                                        (206) 684-8200
      (12-CV-01282-JLR)
